                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

JULIA B. 1,                                            )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )       Civil Action No. 7:17-cv-00508
                                                       )
NANCY A. BERRYHILL, Acting                             )       By: Elizabeth K. Dillon
 Commissioner of Social Security,                      )           United States District Judge
                                                       )
        Defendant.                                     )
                                                       )

                                   ORDER AND FINAL JUDGMENT

        In this social security case, plaintiff Julia B. and defendant Nancy Berryhill, Acting

Commissioner of the Social Security Administration, both moved for summary judgment under

Federal Rule of Civil Procedure 56. Pursuant to 28 U.S.C. § 636(b)(1)(B), the court referred the

motions to U.S. Magistrate Judge Robert S. Ballou for a report and recommendation (R&R).

        On January 2, 2019, the magistrate judge issued his R&R, recommending that the court

grant Julia B.’s motion in part, deny the Commissioner’s motion, and remand the case for further

administrative proceedings. (Dkt. No. 23 at 1–2.) The magistrate judge also advised the parties

of their right under 28 U.S.C. § 636(b)(1)(C) to file written objections to his proposed findings

and recommendations within 14 days of service of the R&R. (Id. at 15.)

        The deadline to object to the R&R has passed, and no party has filed an objection. “[I]n

the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must ‘only satisfy itself that there is no clear error on the face of the record in order to



        1
          Due to privacy concerns, the court adopts the recommendation of the Committee on Court
Administration and Case Management of the Judicial Conference of the United States that courts use only the first
name and last initial of the claimant in social security opinions.
accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Upon reviewing the record here, the court is satisfied that there is no clear error on the

face of the R&R. Accordingly, the court hereby ORDERS as follows:

       1.     The R&R (Dkt. No. 23) is ADOPTED;

       2.     Julia B.’s motion for summary judgment (Dkt. No. 16) is GRANTED IN PART,

consistent with the reasoning of the R&R;

       3.     The Commissioner’s motion for summary judgment (Dkt. No. 18) is DENIED;

       4.     The case is REMANDED for further administrative proceedings consistent with

the R&R, pursuant to sentence four of 42 U.S.C. § 405(g); and

       5.     The case is STRUCK from the court’s active docket.

       The clerk is directed to send a copy of this order to all counsel of record.

       Entered: March 20, 2019.



                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge




                                                 2
